Citation Nr: 9918546	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  95-42 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of avulsion of the right index finger.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from July 1950 to July 1953 
and from September 1953 to August 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of August and September 
1995 in which the RO denied service connection for a back 
disorder and a scar as a residual of a pilonidal cyst.  
Service connection was granted for residuals of avulsion of 
the right index finger, atrophy of the right testicle, and 
residuals of a left inguinal hernia, each of which were 
assigned  a noncompensable evaluation.  

In July 1996, the veteran appeared and gave testimony at a 
hearing before a hearing officer at the RO.  A transcript of 
this hearing is of record.  In August 1996, the hearing 
officer denied all the veteran's claims but assigned a 10 
percent evaluation based on multiple, noncompensable service-
connected disabilities pursuant to the provisions of 38 
C.F.R. § 3.324 (1998).  

In a March 1998 decision, the Board found that the veteran 
had withdrawn the issue of entitlement to service connection 
for a scar as a residual of a pilonidal cyst, denied service 
connection for a back disorder, and denied increased 
(compensable) ratings for atrophy of the left testicle and 
for residuals of a left inguinal hernia.  The issue of 
entitlement to a compensable rating for residuals of an 
avulsion of the tip of the right index finger was remanded to 
the RO for further development.  This issue is now before the 
Board for appellate consideration at this time.  

As noted in the previous Board decision of March 1998, the 
veteran has raised the issues of entitlement to service 
connection for chronic pharyngitis, chronic enlargement of 
the cervical lymph nodes, a headache disorder and a sinus 
disorder.  The RO has still not considered service connection 
for these disorders and they are referred to the RO for all 
appropriate action.  As also noted earlier, the issue of 
entitlement to special monthly compensation for loss of use 
of a creative organ has been raised by inference.  The RO has 
not yet adjudicated this issue and it is again referred to 
the RO for all appropriate action.  


FINDING OF FACT

Without good cause, the veteran failed to report for a 
scheduled VA examination to evaluate the severity of his 
service-connected avulsion of the right index finger; the 
current evidence does not objectively demonstrate the 
existence of an ulcerated, poorly nourished, tender, or 
painful scar on the right index finger and also does not 
demonstrate favorable or unfavorable ankylosis of the right 
index finger.  


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
avulsion of the right fifth index finger have not been met.  
38 U.S.C.A.§ 5107 (West 1991 & Supp. Supp. 1998); 38 
C.F.R.§§ 3.655(b), 4.31, 4.71(a), 4.118, Diagnostic Codes 
5225, 7803-7804 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes initially that it finds the veteran's claim 
of entitlement to an increased (compensable) rating for 
avulsion of the right index finger to be "well grounded" in 
that it is plausible.  The Board finds that the RO has 
fulfilled the duty to assist the veteran in the development 
of his claim under 38 U.S.C.A. § 5107.  It is noted that the 
RO attempted to afford the veteran a current examination of 
this service-connected disability but the veteran failed to 
report for this examination.  

Service medical records reveal that, during a hospitalization 
at a military facility in March and April 1958, a full 
thickness skin graft was applied to the tip of the veteran's 
right index finger.  No pertinent findings were reported on 
the veteran's August 1958 examination prior to service 
discharge.  

On VA medical examination in August 1995, it was reported 
that the veteran was right handed.  The veteran gave a 
history of a partial amputation of the right index finger 
tip.  He said that since the repair and skin grafting of this 
injury, he has had chronic pain and hypersensitivity of the 
index finger which makes it difficult to write the way he 
used to.  The report of this examination contains no findings 
regarding the veteran's right index finger.  

On a July 1996 hearing before a hearing officer at the RO, 
the veteran said that he has an exposed nerve on the tip of 
his right index finger which is very sensitive when touched.  
He also said that he tended to develop blisters on the 
fingertip after such activities as thumbing through pages.  
The veteran also reported that he has difficulty holding 
tools with his right hand due to this injury and said that 
the fingertip would occasionally burst open.  

Since the 1965 VA medical examination contained no clinical 
findings regarding the veteran's right index finger, a VA 
examination was necessary in order to determine if the 
veteran's right index finger disability consisted of a 
tender, painful, ulcerated, or poorly nourished scar in order 
to determine whether a compensable evaluation was warranted 
under the provisions of 38 C.F.R.§ 4.118, Diagnostic Codes 
7803-7804.  Such an examination was also necessary to 
determine if the veteran had limitation of motion in the 
right index finger to a degree which woulld constitute 
favorable or unfavorable ankylosis of the right index finger 
and thus warrant a compensable evaluation under the 
provisions of 38 C.F.R.§ 4.71(a), Diagnostic Code 5225.  

Pursuant to the Board's remand of March 1998, the RO 
scheduled the veteran for a VA examination of his right index 
finger in July 1998.  The record contains a copy of the 
notice from a VA medical center to the veteran informing him 
of the date, time, and place of this examination.  The record 
also contains a computer-generated document which indicates 
that the veteran failed to report for this examination.  

The provisions of 38 C.F.R.§ 3.655(b) mandate that when, as 
in this case, entitlement to a compensable rating based on an 
original claim cannot be established without a current VA 
examination, and the veteran without good cause fails to 
report for such examination, the claim will be evaluated on 
the basis of the evidence of record.  

As the records now stands, there is no clinical evidence 
which shows that the veteran has pain or tenderness in the 
tip of his right index finger or that the avulsion site is 
poorly nourished or repeatedly ulcerated.  Thus a compensable 
evaluation under the criteria of Diagnostic Codes 7803 or 
7804 cannot be granted.  Since the record fails to document 
the degree of limitation of motion, if any, in the right 
index finger, a compensable evaluation cannot be assigned 
based on the criteria of Diagnostic Code 5225 for favorable 
or unfavorable ankylosis of the index finger.  Therefore, the 
veteran's claim for an increased (compensable) rating for 
avulsion of the right index finger must be denied.  


ORDER

An increased (compensable) rating for avulsion of the right 
index finger is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

